Case 4:20-cv-02948 Document 1-1 Filed on 08/21/20 in TXSD Page 1 of 2




                   EXHIBIT 1
      Case 4:20-cv-02948 Document 1-1 Filed on 08/21/20 in TXSD Page 2 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

 BILLY JOHNSON,                                        §
                                                       §
                       Plaintiff,                      §
 v.                                                    §
                                                       §        C.A. No.:______________________
 SAN JACINTO COLLEGE,                                  §
                                                       §
                       Defendant.                      §
                                                       §
                                                       §

                                              INDEX OF EXHIBITS

         Exhibit A:           Plaintiff’s Original Petition (May 20, 2019);

         Exhibit B:           Waiver of Service of Citation (July 9, 2019);

         Exhibit C:           Defendant’s Original Answer (July 12, 2019);

         Exhibit D:           Docket Control Order (September 9, 2019);

         Exhibit E:           Motion to Withdraw and Substitution of Counsel (March 5, 2020);

         Exhibit F:           Order on Motion to Withdraw and Substitution of Counsel (March 9, 2020);

         Exhibit G:           Joint Motion for Continuance (May 30, 2020);

         Exhibit H:           Order Granting Joint Motion for Continuance (June 2, 2020);

         Exhibit I:           Plaintiff’s First Amended Petition (August 1, 2020);

         Exhibit J:           Defendants First Amended Answer and General Denial to Plaintiff’s
                              Amended Complaint (August 21, 2020);

         Exhibit K:           Copy of Civil Docket Sheet in Cause No. 2019-34964;

         Exhibit L:           List of Parties and Counsel.
4841-8021-5240, v. 1
